                 Case 20-11785-CSS               Doc 241          Filed 07/29/20       Page 1 of 5




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        )     Chapter 11
                                                              )
BROOKS BROTHERS GROUP, INC., et al.,                          )     Case No. 20-11785 (CSS)
                                                              )
                          Debtors.1                           )     (Jointly Administered)
                                                              )
                                                              )

                             NOTICE OF APPEARANCE AND
                      REQUEST FOR SERVICE OF NOTICES AND PAPERS

                  PLEASE TAKE NOTICE that Skadden, Arps, Slate, Meagher & Flom LLP

 hereby appears in the above-captioned cases (the “Chapter 11 Cases”) as counsel for Delfin

 SARL (“Delfin”), pursuant to section 1109(a) of title 11 of the United States Code (the

 “Bankruptcy Code”), Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), and Rule 2002-1(d) of the Local Rules of Bankruptcy Practice and

 Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

 Rules”), and requests that copies of any and all notices and papers filed or entered in these

 Chapter 11 Cases be given to and served via email upon the following:




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
     Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
     (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
     Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916);
     Retail Brand Alliance of Puerto Rico, Inc. (2147); and 696 White Plains Road, LLC (7265). The Debtors’
     corporate headquarters and service address is 346 Madison Avenue, New York, New York 10017.
              Case 20-11785-CSS          Doc 241      Filed 07/29/20     Page 2 of 5




                               Mark A. McDermott, Esq.
                               Edward P. Mahaney-Walter, Esq.
                               Skadden, Arps, Slate, Meagher & Flom LLP
                               One Manhattan West
                               New York, New York 10001-8602
                               Telephone: (212) 735-3000
                               Fax: (212) 735-2000
                               Email: mark.mcdermott@skadden.com
                               Email: emahaney@skadden.com

                               - and -

                               Paul J. Lockwood, Esq.
                               Steven D. Adler, Esq.
                               Skadden, Arps, Slate, Meagher & Flom LLP
                               920 N. King Street, One Rodney Square
                                       Wilmington, Delaware 19801 (street address)
                               P.O. Box 636
                                       Wilmington, Delaware 19899-0636 (post office box)
                               Telephone: (302) 651-3000
                               Fax: (302) 651-3001
                               Email: Paul.Lockwood@skadden.com
                               Email: Steven.D.Adler@skadden.com

               PLEASE TAKE FURTHER NOTICE that the foregoing request includes,

without limitation, a request for service of all orders and notices or other papers (including those

required by Bankruptcy Rule 2002 and Local Rule 2002-1) regarding any application, motion,

petition, pleading, request, chapter 11 plan, disclosure statement, complaint, or demand, whether

formal or informal, written or oral, and whether transmitted or conveyed by mail, courier service,

hand delivery, telephone, or fax, or otherwise filed or made with regard to the Chapter 11 Cases

and any and all adversary proceedings therein.

               PLEASE TAKE FURTHER NOTICE that neither this notice or any subsequent

appearance, pleading, claim, or suit is intended to nor shall be deemed to waive Delfin’s rights

(1) to have an Article III judge adjudicate in the first instance any case, proceeding, matter, or

controversy as to which a bankruptcy judge may not enter a final order or judgment consistent



                                                  2
                Case 20-11785-CSS        Doc 241     Filed 07/29/20      Page 3 of 5




with Article III of the United States Constitution, (2) to have final orders in non-core matters

entered only after de novo review by a higher court, (3) to trial by jury in any proceeding so

triable herein or in any case, controversy, or proceeding related hereto, (4) to have the reference

withdrawn in any matter subject to mandatory or discretionary withdrawal, or (5) to any other

rights, claims, actions, defenses, setoffs, or recoupments to which Delfin is or may be entitled

under agreements, in law or equity, all of which rights, claims, actions, defenses, setoffs, and

recoupments are hereby expressly reserved.

                PLEASE TAKE FURTHER NOTICE that Delfin does not consent to the entry

of final orders or judgments by the Court if it is determined that the Court, absent consent of the

parties, cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                           [Remainder of page intentionally left blank.]




                                                 3
            Case 20-11785-CSS     Doc 241     Filed 07/29/20   Page 4 of 5




Dated: July 29, 2020
       Wilmington, Delaware

                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                /s/ Steven D. Adler
                                Paul J. Lockwood (I.D. No. 3369)
                                Steven D. Adler (I.D. No. 6257)
                                920 N. King Street, One Rodney Square
                                Wilmington, Delaware 19801
                                Telephone: (302) 651-3000
                                Fax: (302) 651-3001
                                Email: Paul.Lockwood@skadden.com
                                Email: Steven.D.Adler@skadden.com

                                - and -

                                Mark A. McDermott
                                Edward P. Mahaney-Walter
                                One Manhattan West
                                New York, New York 10001-8602
                                Telephone: (212) 735-3000
                                Fax: (212) 735-2000
                                Email: mark.mcdermott@skadden.com
                                Email: emahaney@skadden.com

                                Counsel for Delfin SARL




                                          4
                Case 20-11785-CSS         Doc 241     Filed 07/29/20       Page 5 of 5




                                    CERTIFICATE OF SERVICE

        I, Steven D. Adler, certify that on July 29, 2020, I caused the foregoing Notice of

Appearance and Request for Service of Notices and Papers to be served on the following parties

by electronic mail, and by electronic transmission using the Court’s CM/ECF system on all parties

who have registered to receive notifications in these cases.


Mark D. Collins, Esq.                                  Meredith A. Lahaie
Zachary I. Shapiro, Esq.                               Abid Qureshi
Richards, Layton & Finger, P.A.                        Akin Gump Strauss Hauer & Feld LLP
One Rodney Square                                      One Bryant Park
920 N. King Street                                     Bank of America Tower
Wilmington, DE 19801                                   New York, NY 10036-6745
Email: collins@rlf.com                                 Telephone: (212) 872-1000
Email: shapiro@rlf.com                                 Facsimile: (212) 872-1002
                                                       E-mail: mlahaie@akingump.com
Garrett A. Fail, Esq.                                  aqureshi@akingump.com
David J. Cohen, Esq.
Weil, Gotshal & Manges LLP                             Kate Doorley
767 Fifth Avenue                                       Julie Ann Thompson
New York, NY 10153                                     Akin Gump Strauss Hauer & Feld LLP
Email: garrett.fail@weil.com                           Robert S. Strauss Tower, 2001 K Street, N.W.
Email: davidj.cohen@weil.com                           Washington, DC 20006-1037
                                                       Telephone: (202) 887-4000
Richard Schepacarter, Esq.                             Facsimile: (202) 887-4288
Office of the United States Trustee                    Email: kdoorley@akingump.com
J. Caleb Boggs Federal Building                        julie.thompson@akingump.com
844 King Street, Suite 2207
Lockbox 35                                             David B. Stratton
Wilmington, DE 19801                                   David M. Fournier
Email: richard.schepacarter@usdoj.gov                  Evelyn J. Meltzer
                                                       Marcy J. McLaughlin Smith
                                                       Troutman Pepper Hamilton Sanders LLP
                                                       Hercules Plaza, Suite 5100
                                                       1313 N. Market Street, P.O. Box 1709
                                                       Wilmington, Delaware 19899-1709
                                                       Telephone: (302) 777-6500
                                                       Facsimile: (302) 421-8390
                                                       E-mail: david.stratton@troutman.com
                                                       david.fournier@troutman.com
                                                       evelyn.meltzer@troutman.com
                                                       marcy.smith@troutman.com




                                        /s/ Steven D. Adler
                                        Steven D. Adler


876082-WILSR01A - MSW
